Citation Nr: 0320722	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-00 562	)	DATE
	)
	)      

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Shannan H. Bedgood, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to June 
1968.  The veteran died on March [redacted]
, 2000.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.

The matter was previously before the Board in October 2002 
and June 2003.  On both occasions, the appellant's claim was 
remanded for further development and adjudication.  The 
matter is now ready for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran died on March [redacted]
, 2000; his death certificate 
lists the immediate cause of death to be Metastatic 
Adenocarcinoma of the lung.

3.  During the veteran's lifetime, service connection had not 
been established for any disability; consequently, a 
disability of service origin did not produce or hasten the 
veteran's death.  

4.  The evidence of record does not support a finding that 
the veteran served in the Republic of Vietnam during his 
active duty service.  The veteran is not presumed to have 
been exposed to herbicides during service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

On an earlier review of the claims folder, the Board found 
that the appellant had not been properly notified of the 
enactment of the VCAA, to include VA's duty to assist and 
VA's duty to notify the appellant of any outstanding 
evidence.  On March 19, 2003, the Board attempted to cure the 
deficiency and mailed a VCAA letter to the appellant pursuant 
to authority previously granted by 38 C.F.R. § 
19.9(a)(2)(ii).  The appellant was given 30 days to respond.  
Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii). See Disabled American Veterans 
v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  These 
provisions allowed the Board to take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Federal Circuit 
in Disabled American Veterans, found that the 30-day response 
period imposed on an appellant by the Board for further 
evidence, clarification of evidence, correction of a 
procedural defect, or any other action essential for proper 
appellate decision, was contrary to 38 U.S.C.A. § 5103(b).  
Pursuant to 38 U.S.C.A. § 5103(b)(1) the appellant has one 
year from the date of notification, to provide any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

As a result of the holding in Disabled American Veterans, in 
June 2003, the appellant's claim was remanded to the RO to 
determine whether all the evidence needed to consider the 
claim had been obtained and to conduct any additional VCAA 
notice/development as required.  Pursuant to Board remand, an 
additional VCAA notice letter was mailed to the appellant in 
June 2003.  Unfortunately, the letter was returned as 
undeliverable.  A July 2003 Report of Contact indicates the 
appellant's attorney had lost touch with the appellant and 
did not have her current address.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist is by no means a one-way street, and an appellant's 
obligation to provide certain facts, in this case by 
providing a current mailing address and maintain contact with 
VA and her representative, is not an impossible or onerous 
task. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board's decision to proceed in adjudicating this claim 
does not, therefore, prejudice the appellant in the 
disposition thereof. See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  With respect to VA's duty to assist, the 
rating decision on appeal and the statement of the case 
(SOC), together have adequately informed the appellant of the 
types of evidence needed to substantiate her claim.  

The Board also notes in the appellant's January 2002 VA Form 
9, she requested a hearing before the Board via 
videoconference.  The hearing was scheduled to be held in 
March 2002.  The appellant failed to appear, however; in an 
October 2002 decision, the Board found that the appellant's 
representative had requested to reschedule the hearing in a 
timely manner and demonstrated good cause. 38 C.F.R. 
§ 20.702(c), 20.705.  Thus, the matter was remanded for the 
appellant to be scheduled for a videoconference hearing 
before the Board at the next available opportunity.  
Unfortunately, both the October 2002 Board remand and the 
November 2002 hearing notice were returned as undeliverable.  
A letter was sent to the appellant's representative informing 
her that the hearing notice was returned by the post office 
indicating the appellant had moved and left no forwarding 
address.  As noted above, the appellant's attorney indicated 
that she had lost touch with the appellant and did not have 
her current address.  No additional hearings have been 
scheduled.  The Board finds that numerous attempts have been 
made to schedule the requested hearing.  However, by not 
providing a current address, the appellant has failed to 
cooperate with VA in the adjudication of her claim. See Wood, 
supra. Thus, the Board shall proceed in adjudicating her 
claim and deem the request withdrawn.  As the appellant was 
given an opportunity to testify with regard to her claim 
before the RO in October 2001, the Board's decision to 
proceed in adjudicating this claim does not, therefore, 
prejudice the appellant.  See Bernard, supra. 

While the appellant has indicated that a portion of the 
veteran's service records are missing and/or have been 
destroyed, there is no evidence of record which supports the 
allegations.  There has been no confirmation from the 
National Personnel Records Center (NPRC) that the veteran's 
records were destroyed.  In addition, an August 2001 response 
from NPRC indicates an extensive search was made for any 
additional service records.  The veteran's DD-214, service 
medical records, and service personnel records have been 
obtained and associated with the claims folder.  These 
records appear complete, and there is no reason to conclude 
records are missing or, if there are missing records that 
those records still exist and can be obtained.  The RO has 
obtained all VA and private evidence identified by the 
appellant.  Thus, the Board concludes there is no basis for 
speculating that evidence exists that VA has not obtained.   

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist her in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

Pertinent law and regulations

According to VA law, when a veteran dies from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse.  38 U.S.C.A. § 1310.  The law provides that service 
connection may be granted for disabilities resulting from a 
disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
chronic diseases specified by statute may be presumed to have 
been incurred in service if manifest within a certain 
prescribed time following service separation, usually to a 
degree of 10 percent within the first post-service year.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  Service-
connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3).  Further, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

Analysis

The Board has reviewed all the evidence in the claims folder, 
which includes, but is not limited to: the veteran's DD-214, 
service personnel records, and service medical records; 
statements of the veteran; the appellant's contentions; VA 
hospitalization records dated in November 1999; VA outpatient 
treatment records dated between 1999 and 2000; the veteran's 
death certificate; VA medical opinions; Unit History from the 
51st Armament and Electronics (A&E) Maintenance Squadron; 
correspondence from the NPRC and United States Air Force; the 
transcript from the October 2001 RO hearing; statements of 
the appellant's representative; affidavits from the veteran's 
siblings; and various articles regarding "Blind Bat" 
missions.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the appellant or on her behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on this claim.  

At the time of his death, the veteran was not entitled to 
service connection for any disability.  Thus, he did not die 
from a service-connected disability. 38 U.S.C.A. § 1310.  The 
death certificate indicates that the veteran died on March [redacted]
, 
2000, at the age of 57.  The immediate cause of death was 
metastatic adenocarcinoma of the lung.  An autopsy was not 
performed.  

The appellant contends that the veteran's death was related 
to his period of active duty service.  Specifically, she 
contends that the veteran was exposed to herbicides while 
conducting "Blind Bat" missions in Vietnam in 1967, which 
ultimately resulted in his lung cancer and subsequent death.  
The veteran filed a claim of entitlement to service 
connection for lung cancer as result of exposure to 
herbicides.  His claim was denied in a February 2000 rating 
decision.  The appellant filed her claim in March 2000.

The crux of the appellant's claim turns on whether in fact 
the veteran actually served in the Vietnam during his tour of 
active duty between April 1961 and June 1968.  In some 
circumstances, a disease associated with exposure to certain 
herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue.  
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A 
veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f).  

Diseases associated with such exposure include respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea). 
38 C.F.R. § 3.309(e), as amended by 66 Fed. Reg. 23,166, 
23,169 (May 8, 2001).  They shall have become manifest within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii). The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

In the instant case, there is no evidence of record, which 
confirms the veteran's presence in Vietnam during his active 
duty service.  First, the Board would note that prior to his 
death, the veteran indicated that he was injured during 
combat in Vietnam.  The veteran's service medical records, to 
include the May 1968 separation examination, are devoid of 
any combat injury or wound. Moreover, they do not show that 
the veteran was in Vietnam during service. There is no 
evidence of record, other than the contentions of the 
veteran's siblings, that he was ever a recipient of the 
Purple Heart. 

Second, both the veteran and the appellant have contended 
that he participated in "Blind Bat" missions over Vietnam 
in 1967.  In a December 1999 statement, the veteran indicated 
he was on temporary duty orders (TDY) to Ubon, Thailand, and 
his mission was to drop flares on the Ho Chi Minh Trail.  He 
further indicated that he had to refuel in Vietnam where he 
felt he was exposed to herbicides.  The DD-214 covering the 
period of service from April 1961 to June 1964 is devoid of 
any foreign service.  While the DD-214 covering the period of 
service for June 1964 to June 1968 shows foreign service, the 
veteran's service personnel records indicate the veteran was 
stationed at Naha Air Base, Okinawa, in February 1966.  There 
is no evidence the veteran was ever in Vietnam.  These 
records reveal by September 1967, the veteran returned to the 
Continental United States (CONUS) and was stationed at Lowry 
AFB, Colorado.  The veteran's DD-214 is devoid of any medals 
or ribbons, which would denote Vietnam service.  

The aforementioned service personnel records also contain the 
veteran's enlisted performance reports (EPRs).  The EPRs 
covering the periods of January 1966 to January 1967 and 
January 1967 to August 1967 indicate the veteran's duty was 
as a precision measurement equipment technician.  These 
rather detailed reports and accolades of the veteran's 
performance are completely devoid of any mention of the 
veteran's participation in "Blind Bat" missions or his 
presence in Vietnam. 

Correspondence from the Air Force Historical Research Agency 
dated in March 2000 indicates that the unit history of the 
51st A& E Maintenance Squadron, to which the veteran was 
assigned, for the period of January to March 1967 does not 
support a finding of flights from Okinawa such as these 
"Blind Bat" missions.  In addition, the archivist stated 
that for several reasons, the squadron's official history was 
not congruent with the military service set forth by the 
veteran.  Though the Board notes the attached unit history 
showed the 51st Fighter Interceptor Wing received word in 
February 1967 that they were to play a major role in the 
Southeast Asia F4D Materiel Support, there was no mention 
that they were to participate in "Blind Bat" missions.  
Instead, the 51st A&E Munitions Maintenance Branch, to which 
the veteran was not assigned, was to receive, checkout, store 
and trans-ship all AIM-4D missiles flown on Southeast Asia 
sorties.  Personnel from the 400th Munitions Maintenance 
Squadron, Kadena AB, Okinawa, were assigned TDY to Naha to 
assist with the project.

Communication from NPRC in May 2000 indicates they were 
unable to determine if the veteran was in Vietnam.  While 
they stated the record needed to answer the inquiry could not 
be located after an extensive search, DD forms 214 and 20 did 
not indicate the veteran received the Vietnam Service Medal 
or contained dates in Vietnam.  NPRC further responded by 
saying a search of morning reports for the 51st A&E 
Maintenance Squadron from February 1966 to June 1966, the 
date Air Force morning reports were discontinued, produced no 
TDYs for the veteran.  It was also noted that TDY reports 
were retained for only one year and then destroyed

A September 2000 letter from the Department of the Air Force 
indicates that they spoke to the Air Force Research 
Laboratory at Brooks AFB, Texas, which dealt with Agent 
Orange issues.  Their letter indicated that a check of all 
databases found no reference to the veteran's unit or "Blind 
Bat" missions.  No information was found by keying in the 
veteran's name or service number.  They also indicated that 
TDYs for these missions flying into and out of Vietnam were 
not annotated in the personnel records and thus, there would 
be no documentation to verify his flights into Vietnam.  

A July 2001 communication from NPRC indicates that unit 
rosters and daily activity reports were no longer kept and 
stored for the Air Force.  An August 2001 letter from NPRC 
also indicates that rosters for Air Force personnel were 
unavailable after December 1943 and they had exhausted every 
possibility for additional information on the veteran.  The 
letter also stated that they conducted an extensive search 
for any additional military records of the veteran to no 
avail.

Finally, the appellant's representative has submitted various 
articles in support of the assertion that the veteran served 
in Vietnam, entitled "No, Bats Aren't Blind", "Blind Bat", 
and "First Flight Up North."  These articles revealed that 
Blind Bat missions were conducted by C-130s from the 6315th 
Operations Group at Naha, Okinawa, beginning in late 1964 and 
by early 1966, the flare mission was moved from DaNang to 
Ubon, Thailand.  These articles while naming various veterans 
do not list the veteran as having participated.  In addition, 
no mention of participation by the 51st A&E Maintenance 
Squadron was made.

Considering the evidence of record summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the appellant's claim for service connection for 
the cause of the veteran's death must be denied.  As noted at 
the outset, the appellant's claim is premised on the veteran 
having served in the Republic of Vietnam during his active 
duty service.  The Board has considered the statements of the 
appellant and the veteran's siblings, however; as evidenced 
above, the fact remains there is no corroborating 
documentation to support the finding that the veteran served 
in Vietnam.  In addition, there is no corroborating evidence 
of Vietnam service from individuals having direct or personal 
knowledge of the veteran's service, i.e. buddy statements.  
Therefore, the veteran is not presumed to have been exposed 
to herbicide agents during his active duty service. 38 
U.S.C.A. 
§ 1116(f).

The Board would also note there was some allegation in the 
record that the veteran was exposed to ionizing radiation 
during his period of active duty service, which alternatively 
resulted in his lung cancer.  While there is some suggestion 
in the veteran's service medical records that he worked with 
radioactive substances intermittently, an August 2001 request 
for the veteran's DD 1141, Records of Exposure to Radiation, 
resulted in a negative response.  (See Department of Air 
Force Memorandum, dated October 19, 2001.)   As a result, 
there is no basis for determining whether or not the 
veteran's metastatic lung cancer was related to exposure to 
ionizing radiation during service.  Finally, the evidence 
does not show the veteran's lung cancer was present during 
the veteran's period of active duty service or within one 
year of separation from said service. 38 C.F.R. § 3.303, 
3.307, 3.309.  
 
Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  Consequently, the benefit-of-the-


doubt rule does not apply, and the claim must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	John E. Ormond, Jr.
	Veteran's Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

